Citation Nr: 1527782	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating higher than 10 percent from January 18, 2013, to December 16, 2012, and a rating higher than 30 percent from February 1, 2015 for service-connected right knee disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The June 2013 rating granted service connection for a right knee disability (characterized as right knee injury, status post patellaplasty with post traumatic degenerative joint disease) with an initial 10 percent rating effective January 18, 2013.  During the course of the appeal, in a June 2014 rating decision, the RO granted a schedular total disability rating for his right knee disability (now characterized as total right knee replacement) from December 16, 2013 to January 31, 2015.  Then a 30 percent rating was set forth effective February 1, 2015 following the initial 100 percent rating for the total knee replacement.  The issue has therefore been characterized as set forth on the title page.

A videoconference Board hearing was scheduled for June 2015.  The Veteran did not attend because he already withdrew his appeal.


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to higher initial ratings for service-connected right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2014 statement, the Veteran stated that he "wish[ed] to drop my formal appeal . . . .  It now appears that you have properly adjudicated my claim . . . .  I accept you conditions in your letter dated June 11, 2014."  Although the RO issued another supplemental statement of the case following this statement, it is clear that the Veteran wished to withdraw his appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


ORDER

The appeal is dismissed.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


